The opinion of the Court was delivered by.
Colcock, J.
The terms of this endorsement are very clear and express, and the plaintiff was bound by them to prove that the money could not be made out of Allen Elliott. The production of the execution, and the return of nulla bona, are by no means satisfactory evidence of this. A man may be rich, and yet have no property which a sheriff can reach ; nay, he) may have property about him constantly, money in his pocket, which cannot be touched by the sheriff, when, if a ca. sa. were served on him, he might be compelled to pay the debt. Suppose the case of a man, residing in a neighboring district or State, sued in Edgefield — *the sheriff cannot cross the line and levy his execution; and this appeared to be a case of this character.
In the ease of Walker v. -, decided in Chester, at the-sitting, it was determined that the return of nulla bona was no evidence of insolvency ; for the same reasons, it will not be considered in this case as evidence of an incapacity to pay. #
The motion is therefore discharged.
Cheves, Gantt and Johnson, JJ., concurred.
8 Rich.. 436; Harp. 438.